
	
		I
		111th CONGRESS
		1st Session
		H. R. 4149
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Markey of
			 Colorado (for herself and Mr.
			 Paulsen) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  renewable electricity integration credit for a utility that purchases or
		  produces renewable power.
	
	
		1.Renewable electricity
			 integration credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.Renewable
				electricity integration credit
						(a)General
				ruleFor purposes of section 38, the renewable electricity
				integration credit for any taxable year is an amount equal to the product
				of—
							(1)the intermittent
				renewable portfolio factor of an eligible taxpayer, multiplied by
							(2)the number of
				kilowatt hours of renewable electricity purchased or produced by such taxpayer
				and sold by such taxpayer to an unrelated person during the taxable
				year.
							(b)Intermittent
				renewable portfolio factorThe intermittent renewable portfolio
				factor for an eligible taxpayer shall be determined as follows:
							
								
									
										In the case of an eligible taxpayer whose
						intermittent renewable electricity percentage is:For taxable years beginning before 2012, the intermittent
						renewable portfolio factor is:For taxable
						years beginning in or after 2012, the intermittent renewable portfolio factor
						is:
										
									
									
										Less than 4 percent0 cents0 cents
										
										At least 4 percent but less than 8
						percent0.10 cents0 cents
										
										At least 8 percent but less than 12
						percent0.20 cents0.20 cents
										
										At least 12 percent but less than 16
						percent0.30 cents0.30 cents
										
										At least 16 percent but less than 20
						percent0.40 cents 0.40 cents 
										
										At least 20 percent but less than 24
						percent0.50 cents0.50 cents
										
										Equal to or greater than 24 percent0.60 cents0.60 cents
										
									
								
							
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				taxpayerThe term
				eligible taxpayer means an electric utility (as defined in section
				3(22) of the Federal Power Act (16 U.S.C. 796(22)).
							(2)Renewable
				electricityThe term renewable electricity means
				electricity generated by—
								(A)a facility using
				wind to produce such electricity, and
								(B)a facility using
				solar energy to generate such electricity.
								(3)Intermittent
				renewable electricity percentageThe term intermittent
				renewable electricity percentage means the percentage of an electric
				utility's total sales to retail load customers that is derived from renewable
				electricity, whether purchased or produced by the
				taxpayer.
							.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended—
				(1)by striking
			 plus at the end of paragraph (34),
				(2)by striking the
			 period at the end of paragraph (35) and inserting , plus,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(36)the renewable
				electricity integration credit determined under section
				45R(a).
						.
				(c)Specified
			 creditSubparagraph (B) of section 38(c)(4) of such Code is
			 amended—
				(1)by striking
			 and at the end of clause (vii),
				(2)by striking the
			 period at the end of clause (viii), and inserting , and,
			 and
				(3)by adding at the
			 end the following new clause:
					
						(ix)the credit
				determined under section
				45R.
						.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Renewable electricity integration
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced or purchased after December 31, 2009.
			
